AMENDED AND RESTATED SECURITY AGREEMENT

          AMENDED AND RESTATED SECURITY AGREEMENT

(this "Agreement"), dated as of February 27, 2002, between Wells-CTI Kabushiki
Kaisha, a Japanese limited stock company (the "Company"), and Fleet National
Bank, a national banking association, as Agent (hereinafter, in such capacity,
the "Agent") for itself and other lending institutions (hereinafter,
collectively, the "Lenders") which are or may become parties to an Amended and
Restated Loan Agreement dated as of February 27, 2002 (as amended and in effect
from time to time, the "Loan Agreement"), among the Company, the Lenders and the
Agent.



          WHEREAS

, the Company has guaranteed the Obligations of the Borrower under the Loan
Agreement pursuant to that certain guaranty dated December 26, 1997;



          WHEREAS,

PCD, Inc., a Massachusetts corporation (the "Borrower"), the Lenders and the
Agent are parties to that certain Loan Agreement dated as of December 27, 1997,
as amended from time to time (the "Prior Loan Agreement");



            WHEREAS,

the Borrower, the Lenders and the Agent are parties to that certain Security
Agreement dated as of December 27, 1997, as amended from time to time (the
"Prior Security Agreement");



         WHEREAS,

the Borrower has requested, among other things, that the Lenders amend and
restate the Prior Loan Agreement and the Lenders are willing to so amend and
restate the Prior Loan Agreement on certain terms and conditions set forth
therein;



          WHEREAS

, it is a condition precedent to the Lenders' making any loans or otherwise
extending credit to the Borrower under the Loan Agreement and to amend and
restate the Prior Loan Agreement that the Company amend and restate the Prior
Security Agreement as set forth herein; and



          WHEREAS

, the Company wishes to grant a security interest in favor of the Agent, for the
benefit of the Lenders and the Agent, as herein provided;



          NOW, THEREFORE

, in consideration of the promises contained herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree that the Prior Security Agreement shall
be amended and restated as follows:



          1.  Definitions.

  All capitalized terms used herein without definitions shall have the
respective meanings provided therefor in the Loan Agreement. The term "State",
as used herein, means the Commonwealth of Massachusetts. All terms defined in
the Uniform Commercial Code of the State and used herein shall have the same
definitions herein as specified therein. However, if a term is defined in
Article 9 of the Uniform Commercial Code of the State differently than in
another Article of the Uniform Commercial Code of the State, the term has the
meaning specified in Article 9.



          2.  Grant of Security Interest.  

The Company hereby grants to the Agent, for the benefit of the Lenders and the
Agent, to secure the payment and performance in full of all of the Obligations,
a security interest in and so pledges and assigns to the Agent, for the benefit
of the Lenders and the Agent, the following properties, assets and rights of the
Company, wherever located, whether now owned or hereafter acquired or arising,
and all proceeds and products thereof (all of the same being hereinafter called
the "Collateral"): all personal and fixture property of every kind and nature
including without limitation all goods (including inventory, equipment and any
accessions thereto), instruments (including promissory notes), documents,
accounts (including health-care-insurance receivables), chattel paper (whether
tangible or electronic), deposit accounts, letter-of-credit rights (whether or
not the letter of credit is evidenced by a writing), commercial tort claims,
securities and all other investment property, supporting obligations, any other
contract rights or rights to the payment of money, insurance claims and
proceeds, and all general intangibles (including all payment intangibles). The
Agent acknowledges that the attachment of its security interest in any
commercial tort claim as original collateral is subject to the Company's
compliance with Sec.4.7.



          3.  Authorization to File Financing Statements.  

The Company hereby irrevocably authorizes the Agent at any time and from time to
time to file in any filing office in any Uniform Commercial Code jurisdiction
any initial financing statements and amendments thereto that (a) indicate the
Collateral (i) as all assets of the Company or words of similar effect,
regardless of whether any particular asset comprised in the Collateral falls
within the scope of Article 9 of the Uniform Commercial Code of the State or
such jurisdiction, or (ii) as being of an equal or lesser scope or with greater
detail, and (b) provide any other information required by part 5 of Article 9 of
the Uniform Commercial Code of the State or such other jurisdiction for the
sufficiency or filing office acceptance of any financing statement or amendment,
including (i) whether the Company is an organization, the type of organization
and any organizational identification number issued to the Company and, (ii) in
the case of a financing statement filed as a fixture filing or indicating
Collateral as as-extracted collateral or timber to be cut, a sufficient
description of real property to which the Collateral relates. The Company agrees
to furnish any such information to the Agent promptly upon the Agent's request.
The Company also ratifies its authorization for the Agent to have filed in any
Uniform Commercial Code jurisdiction any like initial financing statements or
amendments thereto if filed prior to the date hereof.



          4.  Other Actions.

  Further to insure the attachment, perfection and first priority of, and the
ability of the Agent to enforce, the Agent's security interest in the
Collateral, the Company agrees, in each case at the Company's expense, to take
the following actions with respect to the following Collateral and without
limitation on the Company's other obligations contained in this Agreement:



4.1.  Promissory Notes and Tangible Chattel Paper.  

If the Company shall, now or at any time hereafter, hold or acquire any
promissory notes or tangible chattel paper, the Company shall forthwith endorse,
assign and deliver the same to the Agent, accompanied by such instruments of
transfer or assignment duly executed in blank as the Agent may from time to time
specify.



4.2.  Investment Property.  

If the Company shall, now or at any time hereafter, hold or acquire any
certificated securities, the Company shall forthwith endorse, assign and deliver
the same to the Agent, accompanied by such instruments of transfer or assignment
duly executed in blank as the Agent may from time to time specify. If any
securities now or hereafter acquired by the Company are uncertificated and are
issued to the Company or its nominee directly by the issuer thereof, the Company
shall immediately notify the Agent thereof and, at the Agent's request and
option, pursuant to an agreement in form and substance satisfactory to the
Agent, either (a) cause the issuer to agree to comply without further consent of
the Company or such nominee, at any time with instructions from the Agent as to
such securities, or (b) arrange for the Agent to become the registered owner of
the securities. If any securities, whether certificated or uncertificated, or
other investment property now or hereafter acquired by the Company are held by
the Company or its nominee through a securities intermediary or commodity
intermediary, the Company shall immediately notify the Agent thereof and, at the
Agent's request and option, pursuant to an agreement in form and substance
satisfactory to the Agent, either (i) cause such securities intermediary or (as
the case may be) commodity intermediary to agree to comply, in each case without
further consent of the Company or such nominee, at any time with entitlement
orders or other instructions from the Agent to such securities intermediary as
to such securities or other investment property, or (as the case may be) to
apply any value distributed on account of any commodity contract as directed by
the Agent to such commodity intermediary, or (ii) in the case of financial
assets or other investment property held through a securities intermediary,
arrange for the Agent to become the entitlement holder with respect to such
investment property, with the Company being permitted, only with the consent of
the Agent, to exercise rights to withdraw or otherwise deal with such investment
property. The Agent agrees with the Company that the Agent shall not give any
such entitlement orders or instructions or directions to any such issuer,
securities intermediary or commodity intermediary, and shall not withhold its
consent to the exercise of any withdrawal or dealing rights by the Company,
unless an Event of Default has occurred and is continuing, or, after giving
effect to any such investment and withdrawal rights not otherwise permitted by
the Loan Documents, would occur. The provisions of this paragraph shall not
apply to any financial assets credited to a securities account for which the
Agent is the securities intermediary.



4.3.  Collateral in the Possession of a Bailee.  

If any Collateral is, now or at any time hereafter, in the possession of a
bailee, the Company shall promptly notify the Agent thereof and, at the Agent's
request and option, shall promptly obtain an acknowledgement from the bailee, in
form and substance satisfactory to the Agent, that the bailee holds such
Collateral for the benefit of the Agent and such bailee's agreement to comply,
without further consent of the Company, at any time with instructions of the
Agent as to such Collateral. the Agent agrees with the Company that the Agent
shall not give any such instructions unless an Event of Default has occurred and
is continuing or would occur after taking into account any action by the Company
with respect to the bailee.



4.4.  Electronic Chattel Paper and Transferable Records.  

If the Company, now or at any time hereafter, holds or acquires an interest in
any electronic chattel paper or any "transferable record," as that term is
defined in Section 201 of the federal Electronic Signatures in Global and
National Commerce Act, or in Sec.16 of the Uniform Electronic Transactions Act
as in effect in any relevant jurisdiction, the Company shall promptly notify the
Agent thereof and, at the request and option of the Agent, shall take such
action as the Agent may reasonably request to vest in the Agent control, under
Sec.9-105 of the Uniform Commercial Code, of such electronic chattel paper or
control under Section 201 of the federal Electronic Signatures in Global and
National Commerce Act or, as the case may be, Sec.16 of the Uniform Electronic
Transactions Act, as so in effect in such jurisdiction, of such transferable
record. The Agent agrees with the Company that the Agent will arrange, pursuant
to procedures satisfactory to the Agent and so long as such procedures will not
result in the Agent's loss of control, for the Company to make alterations to
the electronic chattel paper or transferable record permitted under UCC
Sec.9-105 or, as the case may be, Section 201 of the federal Electronic
Signatures in Global and National Commerce Act or Sec.16 of the Uniform
Electronic Transactions Act for a party in control to make without loss of
control, unless an Event of Default has occurred and is continuing or would
occur after taking into account any action by the Company with respect to such
electronic chattel paper or transferable record.



4.5.  Letter-of-Credit Rights.  

If the Company is, now or at any time hereafter, a beneficiary under a letter of
credit now or hereafter, the Company shall promptly notify the Agent thereof
and, at the request and option of the Agent, the Company shall, pursuant to an
agreement in form and substance satisfactory to the Agent, either (a) arrange
for the issuer and any confirmer or other nominated person of such letter of
credit to consent to an assignment to the Agent of the proceeds of the letter of
credit or (b) arrange for the Agent to become the transferee beneficiary of the
letter of credit, with the Agent agreeing, in each case, that the proceeds of
the letter of credit are to be applied as provided in Section 2..6.1.1A of the
Loan Agreement.



4.6.  Commercial Tort Claims

.  If the Company shall, now or at any time hereafter, hold or acquire a
commercial tort claim, the Company shall immediately notify the Agent in a
writing signed by the Company of the particulars thereof and grant to the Agent,
for the benefit of the Lenders and the Agent, in such writing a security
interest therein and in the proceeds thereof, all upon the terms of this
Agreement, with such writing to be in form and substance satisfactory to the
Agent.



4.7.  Other Actions as to any and all Collateral.  

The Company further agrees, upon the request of the Agent and at the Agent's
option, to take any and all other actions as the Agent may determine to be
necessary or useful for the attachment, perfection and first priority of, and
the ability of the Agent to enforce, the Agent's security interest in any and
all of the Collateral, including, without limitation, (a) executing, delivering
and, where appropriate, filing financing statements and amendments relating
thereto under the Uniform Commercial Code, to the extent, if any, that the
Company's signature thereon is required therefor, (b) causing the Agent's name
to be noted as secured party on any certificate of title for a titled good if
such notation is a condition to attachment, perfection or priority of, or
ability of the Agent to enforce, the Agent's security interest in such
Collateral, (c) complying with any provision of any statute, regulation or
treaty of the United States as to any Collateral if compliance with such
provision is a condition to attachment, perfection or priority of, or ability of
the Agent to enforce, the Agent's security interest in such Collateral, (d)
obtaining governmental and other third party waivers, consents and approvals, in
form and substance satisfactory to the Agent, including, without limitation, any
consent of any licensor, lessor or other person obligated on Collateral, (e)
obtaining waivers from mortgagees and landlords in form and substance
satisfactory to the Agent and (f) taking all actions under any earlier versions
of the Uniform Commercial Code or under any other law, as reasonably determined
by the Agent to be applicable in any relevant Uniform Commercial Code or other
jurisdiction, including any foreign jurisdiction.



          5.  Relation to Other Security Documents.  

The provisions of this Agreement supplement the provisions of any real estate
mortgage or deed of trust granted by the Company to the Agent, for the benefit
of the Lenders and the Agent, and which secures the payment or performance of
any of the Obligations. Nothing contained in any such real estate mortgage or
deed of trust shall derogate from any of the rights or remedies of the Agent or
any of the Lenders hereunder. In addition, to the provisions of this Agreement
being so read and construed with any such mortgage or deed of trust, the
provisions of this Agreement shall be read and construed with the other Security
Documents referred to below in the manner so indicated.



5.1.  Stock Pledge Agreement.

  The Company and the Agent, for the benefit of the Lenders and the Agent, are
parties to that certain Stock Pledge Agreement dated December 26, 1997 (the
"Stock Pledge Agreement") pursuant to which the Company pledged to the Agent all
of the shares of the capital stock of the Company's subsidiaries. The Company
hereby reaffirms its obligations to the Agent and the Lenders under the Stock
Pledge Agreement. Such pledge(s) shall be governed by the terms of such stock
pledge agreement and not by the terms of this Agreement.



5.2.  Patent and Trademark Assignments.

  Concurrently herewith the Company is executing and delivering to the Agent,
for the benefit of the Lenders and the Agent, the Amended and Restated Patent
Collateral Assignment and Security Agreement and the Amended and Restated
Trademark Collateral Security and Pledge Agreement pursuant to which the Company
is assigning to the Agent, for the benefit of the Lenders and the Agent, certain
Collateral consisting of patents and patent rights and trademarks, service marks
and trademark and service mark rights, together with the goodwill appurtenant
thereto. The provisions of the Amended and Restated Patent Collateral Assignment
and Security Agreement and the Amended and Restated Trademark Collateral
Security and Pledge Agreement are supplemental to the provisions of this
Agreement, and nothing contained in the Amended and Restated Patent Collateral
Assignment and Security Agreement and the Amended and Restated Trademark
Collateral Security and Pledge Agreement shall derogate from any of the rights
or remedies of the Agent or any of the Lenders hereunder. Neither the delivery
of, nor anything contained in, the Patent Assignment or the Trademark Assignment
shall be deemed to prevent or postpone the time of attachment or perfection of
any security interest in such Collateral created hereby.



          6.  Representations and Warranties Concerning Company's Legal
Status.  

The Company has previously delivered to the Agent a certificate signed by the
Company and entitled "Perfection Certificate" (the "Perfection Certificate").
The Company represents and warrants to the Lenders and the Agent as follows: (a)
the Company's exact legal name is that indicated on the Perfection Certificate
and on the signature page hereof, (b) the Company is an organization of the
type, and is organized in the jurisdiction, set forth in the Perfection
Certificate, (c) the Perfection Certificate accurately sets forth the Company's
organizational identification number or accurately states that the Company has
none, (d) the Perfection Certificate accurately sets forth the Company's place
of business or, if more than one, its chief executive office, as well as the
Company's mailing address, if different, (e) all other information set forth on
the Perfection Certificate pertaining to the Company is accurate and complete in
all material respects and (f) there has been no change in any of such
information since the date on which the Perfection Certificate was signed by the
Company.



          7.  Covenants Concerning Company's Legal Status.

  The Company covenants with the Lenders and the Agent as follows: (a) without
providing at least thirty (30) days prior written notice to the Agent, the
Company will not change its name, its place of business or, if more than one,
chief executive office, or its mailing address or organizational identification
number if it has one, (b) if the Company does not have an organizational
identification number and later obtains one, the Company will forthwith notify
the Agent of such organizational identification number, and (c) the Company will
not change its type of organization, jurisdiction of organization or other legal
structure.



          8.  Representations and Warranties Concerning Collateral, Etc.

  The Company further represents and warrants to the Lenders and the Agent as
follows: (a) the Company is the owner of the Collateral, free from any right or
claim of any person or any adverse Lien, except for the security interest
created by this Agreement and other Liens permitted by the Loan Agreement, (b)
none of the Collateral constitutes, or is the proceeds of, "farm products" as
defined in Sec.9-102(a)(34) of the Uniform Commercial Code of the State, (c)
none of the account debtors or other persons obligated on any of the Collateral
is a governmental authority covered by the Federal Assignment of Claims Act or
like federal, state or local statute or rule in respect of such Collateral, (d)
the Company holds no commercial tort claim except as indicated on the Perfection
Certificate, (e) the Company has at all times operated its business in material
compliance with all applicable provisions of the federal Fair Labor Standards
Act, as amended, and with all applicable provisions of federal, state and local
statutes and ordinances dealing with the control, shipment, storage or disposal
of hazardous materials or substances, (f) all other information set forth on the
Perfection Certificate pertaining to the Collateral is accurate and complete in
all material respects, and (g) there has been no material change in any of such
information since the date on which the Perfection Certificate was signed by the
Company.



          9.  Covenants Concerning Collateral, Etc.  

The Company further covenants with the Lenders and the Agent as follows: (a) the
Collateral, to the extent not delivered to the Agent pursuant to Sec.4, will be
kept at those locations listed on the Perfection Certificate and the Company
will not remove the Collateral from such locations, without providing at least
30 days prior written notice to the Agent; provided however, the Company and the
Borrower may remove Collateral with a value of $250,000 in the aggregate each
calendar year and shall give notice to the Agent of any such removal as soon as
possible thereafter, (b) except for the security interest herein granted and
Liens permitted by the Loan Agreement, the Company shall be the owner of the
Collateral free from any right or claim of any other person or any Lien, and the
Company shall defend the same against all claims and demands of all persons at
any time claiming the same or any interests therein adverse to the Agent or any
of the Lenders, (c) the Company shall not pledge, mortgage or create, or suffer
to exist any right of any person in or claim by any person to the Collateral, or
any Lien in the Collateral in favor of any person, other than the Agent except
for Liens permitted by the Loan Agreement, (d) the Company will keep the
Collateral in good order and repair and will not use the same in violation of
law or any policy of insurance thereon, (e) as provided in the Loan Agreement,
the Company will permit the Agent, or its designee, to inspect the Collateral at
any reasonable time, wherever located, (f) the Company will pay promptly when
due all taxes, assessments, governmental charges and levies upon the Collateral
or incurred in connection with the use or operation of the Collateral or
incurred in connection with this Agreement, (g) the Company will continue to
operate, its business in material compliance with all applicable provisions of
the federal Fair Labor Standards Act, as amended, and with all applicable
provisions of federal, state and local statutes and ordinances dealing with the
control, shipment, storage or disposal of hazardous materials or substances, and
(h) the Company will not sell or otherwise dispose, or offer to sell or
otherwise dispose, of the Collateral or any interest therein except for (i)
sales of inventory and licenses of general intangibles in the ordinary course of
business, (ii) so long as no Event of Default has occurred and is continuing,
sales or other dispositions of obsolescent items of equipment consistent with
past practices and (iii) dispositions permitted by the Loan Agreement.



          10.  Insurance.

  



                 10.1.  Maintenance of Insurance.  The Company will maintain
insurance at all times in accordance with the Loan Agreement.

          11.  Collateral Protection Expenses; Preservation of Collateral.  

                 11.1.  Expenses Incurred by Agent.

  In the Agent's discretion, if the Company fails to do so, the Agent may
discharge taxes and other           encumbrances at any time levied or placed on
any of the Collateral, maintain any of the Collateral, make reasonable repairs
thereto and pay
          any necessary filing fees or insurance premiums. The Company agrees to
reimburse the Agent on demand for all reasonable expenditures so
          made. The Agent shall have no obligation to the Company to make any
such expenditures, nor shall the making thereof be construed as a
          waiver or cure of any Default or Event of Default.



                 11.2.  Agent's Obligations and Duties.

  Anything herein to the contrary notwithstanding, the Company shall remain
obligated and
           liable under each contract or agreement comprised in the Collateral
to be observed or performed by the Company thereunder. Neither the
          Agent nor any Lender shall have any obligation or liability under any
such contract or agreement by reason of or arising out of this Agreement
          or the receipt by the Agent or any Lender of any payment relating to
any of the Collateral, nor shall the Agent or any Lender be obligated in
          any manner to perform any of the obligations of the Company under or
pursuant to any such contract or agreement, to make inquiry as to the
          nature or sufficiency of any payment received by the Agent or any
Lender in respect of the Collateral or as to the sufficiency of any
          performance by any party under any such contract or agreement, to
present or file any claim, to take any action to enforce any performance
          or to collect the payment of any amounts which may have been assigned
to the Agent or to which the Agent or any Lender may be entitled at
         any time or times. The Agent's sole duty with respect to the custody,
safe keeping and physical preservation of the Collateral in its possession,
         under Sec.9-207 of the Uniform Commercial Code of the State or
otherwise, shall be to deal with such Collateral in the same manner as the
         Agent deals with similar property for its own account.



          12.  Securities and Deposits.

  The Agent may at any time, at its option, transfer to itself or any nominee
any securities constituting Collateral. Unless an Event of Default shall have
occurred and be continuing, the Company may receive any income other than (i)
dividends of stock, (ii) dividends payable in securities or other property
(except cash dividends) and (iii) other securities issued with respect to or in
lieu of such securities constituting Collateral (whether upon conversion of the
convertible securities included therein or through stock split, spin-off,
reclassification, merger, consolidation, sale of assets, combination of shares
or otherwise). Whether or not any Obligations are due, the Agent may demand, sue
for, collect, or make any settlement or compromise which it deems desirable with
respect to the Collateral. Regardless of the adequacy of Collateral or any other
security for the Obligations, any deposits or other sums at any time credited by
or due from the Agent or any Lender to the Company may at any time be applied to
or set off against any of the Obligations.



          13.  Record Ownership of Pledged Securities.

The Company will promptly give to Agent copies of any notices or other
communications received by the Company with respect to any securities
constituting Collateral registered in the name of the Company. Upon the
occurrence of an Event of Default, the Agent may cause any or all securities
constituting Collateral to be transferred of record into the name of the Agent
(or a designee of the Agent).



          14.  Right to Vote Pledged Securities.

Unless an Event of Default shall have occurred and be continuing, the Company
shall have the right, from time to time, to vote and to give consents,
ratifications and waivers with respect to any securities constituting Collateral
and to exercise conversion rights with respect to the convertible securities
included therein, and the Agent shall, upon receiving a written request from the
Company accompanied by a certificate signed by the Company's principal financial
officer stating that no Event of Default has occurred, deliver to the Company or
as specified in such request such proxies, powers of attorney, consents,
ratifications and waivers in respect of any securities constituting Collateral
which are registered in the Agent's name, and make such arrangements with
respect to the conversion of convertible securities as shall be specified in the
Company's request, such arrangements to be in form and substance reasonably
satisfactory to the Agent.



          If an Event of Default shall have occurred and be continuing, and
provided the Agent elects to exercise the rights hereinafter set forth by notice
to the Company of such election, the Agent shall have the right, to the extent
permitted by law, and the Company shall take all such action as may be necessary
or reasonably appropriate to give effect to such right, to vote and to give
consents, ratifications and waivers and take any other action with respect to
all securities constituting Collateral with the same force and effect as if the
Agent were the absolute and sole owner thereof.

          15.  Notification to Account Debtors and Other Persons Obligated on
Collateral.

  If a Default or an Event of Default shall have occurred and be continuing, the
Company shall, at the request and option of the Agent, notify account debtors
and other persons obligated on any of the Collateral of the security interest of
the Agent in any account, chattel paper, general intangible, instrument or other
Collateral and that payment thereof is to be made directly to the Agent or to
any financial institution designated by the Agent as the Agent's agent therefor,
and the Agent may itself, if a Default or an Event of Default shall have
occurred and be continuing, without notice to or demand upon the Company, so
notify account debtors and other persons obligated on Collateral. After the
making of such a request or the giving of any such notification, the Company
shall hold any proceeds of collection of accounts, chattel paper, general
intangibles, instruments and other Collateral received by the Company as trustee
for the Agent, for the benefit of the Lenders and the Agent, without commingling
the same with other funds of the Company and shall turn the same over to the
Agent in the identical form received, together with any necessary endorsements
or assignments. The Agent shall apply the proceeds of collection of accounts,
chattel paper, general intangibles, instruments and other Collateral received by
the Agent to the Obligations, such proceeds to be immediately credited after
final payment in cash or other immediately available funds of the items giving
rise to them.



          16.  Power of Attorney.  

16.1.  Appointment and Powers of Agent.

  The Company hereby irrevocably constitutes and appoints the Agent and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorneys-in-fact with full irrevocable power and authority in the place
and stead of the Company or in the Agent's own name, for the purpose of carrying
out the terms of this Agreement, to take any and all appropriate action and to
execute any and all documents and instruments that may be necessary or useful to
accomplish the purposes of this Agreement and, without limiting the generality
of the foregoing, hereby gives said attorneys the power and right, on behalf of
the Company, without notice to or assent by the Company, to do the following:



(a) upon the occurrence and during the continuance of a Default or an Event of
Default, generally to sell, transfer, pledge, make any agreement with respect to
or otherwise dispose of or deal with any of the Collateral in such manner as is
consistent with the Uniform Commercial Code of the State and as fully and
completely as though the Agent were the absolute owner thereof for all purposes,
and to do, at the Company's expense, at any time, or from time to time, all acts
and things which the Agent deems necessary or useful to protect, preserve or
realize upon the Collateral and the Agent's security interest therein, in order
to effect the intent of this Agreement, all no less fully and effectively as the
Company might do, including, without limitation, (i) the filing and prosecuting
of registration and transfer applications with the appropriate federal, state or
local agencies or authorities with respect to trademarks, copyrights and
patentable inventions and processes, (ii) upon written notice to the Company,
the exercise of voting rights with respect to voting securities, which rights
may be exercised, if the Agent so elects, with a view to causing the liquidation
of assets of the issuer of any such securities and (iii) the execution, delivery
and recording, in connection with any sale or other disposition of any
Collateral, of the endorsements, assignments or other instruments of conveyance
or transfer with respect to such Collateral; and

(b) to the extent that the Company's authorization given in Sec.3 is not
sufficient, to file such financing statements with respect hereto, with or
without the Company's signature, or a photocopy of this Agreement in
substitution for a financing statement, as the Agent may deem appropriate and to
execute in the Company's name such financing statements and amendments thereto
and continuation statements which may require the Company's signature.

16.2.  Ratification by Company.

  To the extent permitted by law, the Company hereby ratifies all that said
attorneys shall lawfully do or cause to be done by virtue hereof. This power of
attorney is a power coupled with an interest and is irrevocable.



16.3.  No Duty on Agent.

  The powers conferred on the Agent hereunder are solely to protect the
interests of the Agent and the Lenders in the Collateral and shall not impose
any duty upon the Agent to exercise any such powers. The Agent shall be
accountable only for the amounts that it actually receives as a result of the
exercise of such powers, and neither it nor any of its officers, directors,
employees or agents shall be responsible to the Company for any act or failure
to act, except for the Agent's own gross negligence or willful misconduct.



          17. Termination of Security Interests; Release of Collateral

. Upon the repayment in full, in cash of the Obligations, termination and
receipt by the Agent of all letters of credit issued under the Loan Agreement
expired and undrawn, and performance in full of all the Obligations and the
expiration or termination of any obligations of the Lenders to advance funds or
extend credit to the Company, or upon the sale of any Collateral which is
permitted under the Loan Agreement or as otherwise consented to in writing by
the Agent, the security interests on such sold Collateral shall terminate and
all rights to the Collateral shall revert to the Company or such other party as
may be entitled thereto. Upon any such termination of the security interests or
release of Collateral, the Agent will execute and deliver to the Company, at the
Company's expense, such documents as the Company shall reasonably request to
evidence the termination of the security interests or the release of such
Collateral, as the case may be. Notwithstanding the foregoing, this Agreement
shall be reinstated if at any time any payment made or value received with
respect to any Obligation is rescinded, invalidated, declared to be fraudulent
or preferential, or set aside or is required to be repaid to a trustee, receiver
or any other party under any case or proceeding, voluntary or involuntary, for
the distribution, division or application of all or part of the assets of the
Company or the proceeds thereof, whether such case or proceeding be for the
liquidation, dissolution or winding up of the Company or their respective
businesses, a receivership, insolvency or bankruptcy case or proceeding, an
assignment for the benefit of creditors or a proceeding by or against the
Company for relief under the federal Bankruptcy Code or any other bankruptcy,
reorganization or insolvency law or any other law relating to the relief of
debtors, readjustment of indebtedness, reorganization, arrangement, composition
or extension or marshalling of assets or otherwise, all as though such payment
had not been made or value received.



          18.  Rights and Remedies.

  If an Event of Default shall have occurred and be continuing, the Agent,
without any other notice to or demand upon the Company, shall have in any
jurisdiction in which enforcement hereof is sought, in addition to all other
rights and remedies, the rights and remedies of a secured party under the
Uniform Commercial Code of the State and any additional rights and remedies as
may be provided to a secured party in any jurisdiction in which Collateral is
located, including, without limitation, the right to take possession of the
Collateral, and for that purpose the Agent may, so far as the Company can give
authority therefor, enter upon any premises on which the Collateral may be
situated and remove the same therefrom. The Agent may in its discretion require
the Company to assemble all or any part of the Collateral at such location or
locations within the jurisdiction(s) of the Company's principal office(s) or at
such other locations as the Agent may reasonably designate. Unless the
Collateral is perishable or threatens to decline speedily in value or is of a
type customarily sold on a recognized market, the Agent shall give to the
Company at least five (5) Business Days prior written notice of the time and
place of any public sale of Collateral or of the time after which any private
sale or any other intended disposition is to be made. The Company hereby
acknowledges that five (5) Business Days prior written notice of such sale or
sales shall be reasonable notice. In addition, the Company waives any and all
rights that it may have to a judicial hearing in advance of the enforcement of
any of the Agent's rights and remedies hereunder, including, without limitation,
its right following an Event of Default to take immediate possession of the
Collateral and to exercise its rights and remedies with respect thereto.



          19.  Standards for Exercising Rights and Remedies.

  To the extent that applicable law imposes duties on the Agent to exercise
remedies in a commercially reasonable manner, the Company acknowledges and
agrees that it is not commercially unreasonable for the Agent (a) to fail to
incur expenses reasonably deemed significant by the Agent to prepare Collateral
for disposition or otherwise to fail to complete raw material or work in process
into finished goods or other finished products for disposition, (b) to fail to
obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain governmental or third
party consents for the collection or disposition of Collateral to be collected
or disposed of, (c) to fail to exercise collection remedies against account
debtors or other persons obligated on Collateral or to fail to remove Liens on
or any adverse claims against Collateral, (d) to exercise collection remedies
against account debtors and other persons obligated on Collateral directly or
through the use of collection agencies and other collection specialists, (e) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (f) to
contact other persons, whether or not in the same business as the Company, for
expressions of interest in acquiring all or any portion of the Collateral, (g)
to hire one or more professional auctioneers to assist in the disposition of
Collateral, whether or not the collateral is of a specialized nature, (h) to
dispose of Collateral by utilizing Internet sites that provide for the auction
of assets of the types included in the Collateral or that have the reasonable
capability of doing so, or that match buyers and sellers of assets, (i) to
dispose of assets in wholesale rather than retail markets, (j) to disclaim
disposition warranties, (k) to purchase insurance or credit enhancements to
insure the Agent against risks of loss, collection or disposition of Collateral
or to provide to the Agent a guaranteed return from the collection or
disposition of Collateral, or (l) to the extent deemed appropriate by the Agent,
to obtain the services of brokers, investment bankers, consultants and other
professionals to assist the Agent in the collection or disposition of any of the
Collateral. The Company acknowledges that the purpose of this Sec.16 is to
provide non-exhaustive indications of what actions or omissions by the Agent
would fulfill the Agent's duties under the Uniform Commercial Code of the State
or any other relevant jurisdiction in the Agent's exercise of remedies against
the Collateral and that other actions or omissions by the Agent shall not be
deemed to fail to fulfill such duties solely on account of not being indicated
in this Sec.16. Without limitation upon the foregoing, nothing contained in this
Sec.16 shall be construed to grant any rights to the Company or to impose any
duties on the Agent that would not have been granted or imposed by this
Agreement or by applicable law in the absence of this Sec.16.



          20.  No Waiver by Agent, etc.  

The Agent shall not be deemed to have waived any of its rights and remedies in
respect of the Obligations or the Collateral unless such waiver shall be in
writing and signed by the Agent with the consent of the Lenders in accordance
with the Loan Agreement. No delay or omission on the part of the Agent in
exercising any right or remedy shall operate as a waiver of such right or remedy
or any other right or remedy. A waiver on any one occasion shall not be
construed as a bar to or waiver of any right or remedy on any future occasion.
All rights and remedies of the Agent with respect to the Obligations or the
Collateral, whether evidenced hereby or by any other instrument or papers, shall
be cumulative and may be exercised singularly, alternatively, successively or
concurrently at such time or at such times as the Agent deems expedient.



          21.  Suretyship Waivers by Company.

  The Company waives demand, notice, protest, notice of acceptance of this
Agreement, notice of loans made, credit extended, Collateral received or
delivered or other action taken in reliance hereon and all other demands and
notices of any description. With respect to both the Obligations and the
Collateral, the Company assents to any extension or postponement of the time of
payment or any other indulgence, to any substitution, exchange or release of or
failure to perfect any security interest in any Collateral, to the addition or
release of any party or person primarily or secondarily liable, to the
acceptance of partial payment thereon and the settlement, compromising or
adjusting of any thereof, all in such manner and at such time or times as the
Agent may deem advisable. The Agent shall have no duty as to the collection or
protection of the Collateral or any income therefrom, the preservation of rights
against prior parties, or the preservation of any rights pertaining thereto
beyond the safe custody thereof as set forth in Sec.11.2. The Company further
waives any and all other suretyship defenses.



          22.  Marshalling.

  Neither the Agent nor any Lender shall be required to marshal any present or
future collateral security (including but not limited to the Collateral) for, or
other assurances of payment of, the Obligations or any of them or to resort to
such collateral security or other assurances of payment in any particular order,
and all of the rights and remedies of the Agent or any Lender hereunder and of
the Agent or any Lender in respect of such collateral security and other
assurances of payment shall be cumulative and in addition to all other rights
and remedies, however existing or arising. To the extent that it lawfully may,
the Company hereby agrees that it will not invoke any law relating to the
marshalling of collateral which might cause delay in or impede the enforcement
of the Agent's rights and remedies under this Agreement or under any other
instrument creating or evidencing any of the Obligations or under which any of
the Obligations is outstanding or by which any of the Obligations is secured or
payment thereof is otherwise assured, and, to the extent that it lawfully may,
the Company hereby irrevocably waives the benefits of all such laws.



          23.  Proceeds of Dispositions; Expenses.

  The Company shall pay to the Agent on demand any and all expenses, including
reasonable attorneys' fees and disbursements, incurred or paid by the Agent in
protecting, preserving or enforcing the Agent's rights and remedies under or in
respect of any of the Obligations or any of the Collateral. After deducting all
of said expenses, the residue of any proceeds of collection or sale or other
disposition of Collateral shall, to the extent actually received in cash, be
applied to the payment of the Obligations in such order or preference as is
provided in the Loan Agreement, proper allowance and provision being made for
any Obligations not then due. Upon the final payment and satisfaction in full of
all of the Obligations and after making any payments required by Sections
9-608(a)(1)(C) or 9-615(a)(3) of the Uniform Commercial Code of the State, any
excess shall be returned to the Company. In the absence of final payment and
satisfaction in full of all of the Obligations, the Company shall remain liable
for any deficiency.



          24.  Overdue Amounts.

  Until paid, all amounts due and payable by the Company hereunder shall be a
debt secured by the Collateral and shall bear, whether before or after judgment,
interest at a rate of two percent (2%) above Effective Prime.



          25.  Governing Law; Consent to Jurisdiction.

  THIS AGREEMENT IS INTENDED TO TAKE EFFECT AS A SEALED INSTRUMENT AND SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE. The
Company agrees that any action or claim arising out of any dispute in connection
with this Agreement, any rights or obligations hereunder or the performance or
enforcement of such rights or obligations may be brought in the courts of the
State or any federal court sitting therein and consents to the non-exclusive
jurisdiction of such court and to service of process in any such suit being made
upon the Company by mail at the address specified in Sec.9.6 of the Loan
Agreement. The Company hereby waives any objection that it may now or hereafter
have to the venue of any such suit or any such court or that such suit is
brought in an inconvenient court.



          26.  Waiver of Jury Trial.

  THE COMPANY WAIVES ITS RIGHT TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR
CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS AGREEMENT, ANY RIGHTS
OR OBLIGATIONS HEREUNDER OR THE PERFORMANCE OR ENFORCEMENT OF ANY SUCH RIGHTS OR
OBLIGATIONS. Except as prohibited by law, the Company waives any right which it
may have to claim or recover in any litigation referred to in the preceding
sentence any special, exemplary, punitive or consequential damages or any
damages other than, or in addition to, actual damages. The Company (a) certifies
that neither the Agent or any Lender nor any representative, agent or attorney
of the Agent or any Lender has represented, expressly or otherwise, that the
Agent or any Lender would not, in the event of litigation, seek to enforce the
foregoing waivers or other waivers contained in this Agreement and (b)
acknowledges that, in entering into the Loan Agreement and the other Financing
Documents to which the Agent or any Lender is a party, the Agent and the Lenders
are relying upon, among other things, the waivers and certifications contained
in this Sec.23.



          27.  Miscellaneous.

  The headings of each section of this Agreement are for convenience only and
shall not define or limit the provisions thereof. This Agreement and all rights
and obligations hereunder shall be binding upon the Company and its successors
and assigns, and shall inure to the benefit of the Agent, the Lenders and their
respective successors and assigns. If any term of this Agreement shall be held
to be invalid, illegal or unenforceable, the validity of all other terms hereof
shall in no way be affected thereby, and this Agreement shall be construed and
be enforceable as if such invalid, illegal or unenforceable term had not been
included herein. This Agreement may be executed and delivered in any number of
counterparts, each of which shall be deemed an original. The Company
acknowledges receipt of a copy of this Agreement.



 

          IN WITNESS WHEREOF

, intending to be legally bound, the Company has caused this Agreement to be
duly executed as of the date first above written.



WELLS-CTI KABUSHIKI KAISHA

By:  /s/ John L. Dwight
Name: John L. Dwight
Title: Representative Director



          Accepted:

          FLEET NATIONAL BANK, as Agent

          By: /s/ Corinne M. Barrett
          Name: Corinne M. Barrett
          Title: Senior Vice President

 

CERTIFICATE OF ACKNOWLEDGMENT

COMMONWEALTH OF MASSACHUSETTS )

) ss.

COUNTY OF MIDDLESEX     )

     Before me, the undersigned, a Notary Public in and for the county
aforesaid, on this 27th day of February, 2002, personally appeared John L.
Dwight to me known personally, and who, being by me duly sworn, deposes and says
that he is the Representative Director of WELLS-CTI KABUSHIKI KAISHA, and that
said instrument was signed and sealed on behalf of said corporation by authority
of its Board of Directors, and said John L. Dwight acknowledged said instrument
to be the free act and deed of said corporation.

/s/ Shari Rutkowski
Shari Rutkowski
Notary Public

My commission expires:  12/29/06

______________________________

Notary Public

My commission expires: